Citation Nr: 1725806	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-37 397A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a heart disability, claimed as coronary artery disease, secondary to a service-connected anxiety disorder.

2. Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder, previously claimed as posttraumatic stress disorder (PTSD).

3. Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss for the time period prior to October 25, 2016.

4. Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss for the time period since October 25, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to December 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008, January 2009, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas, and St. Petersburg, Florida.  The appeal is now under the jurisdiction of the St. Petersburg RO. 

In the June 2008 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for an anxiety disorder, previously claimed as PTSD, and awarded an evaluation of 30 percent.  The Veteran was initially awarded service connection for bilateral hearing loss and granted an evaluation of 10 percent in a November 2008 rating decision.  The Veteran did not appeal that decision, which became final.  He filed a claim for an increased rating for bilateral hearing loss in August 2012.  The AOJ continued the evaluation of 10 percent for bilateral hearing loss in the December 2013 rating decision.

The Veteran had also previously filed claims for entitlement to service connection for hypertension and for deformity of a scar associated with coronary artery disease.  These claims were denied in a July 2012 rating decision, and are therefore, not before the Board.

The AOJ issued a supplemental statement of the case (SSOC) in May 2015 with regards to the issues of entitlement to service connection for a heart disability and entitlement to an increased rating for PTSD.  In April 2016, the AOJ issued a statement of the case (SOC) with respect to the issue of entitlement to an increased rating for bilateral hearing loss.  The Veteran timely perfected his appeal for all of these issues.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing held at the St. Petersburg RO.  Regrettably, due to technical difficulties, a transcript of the hearing could not be produced.  The Veteran was sent a letter in January 2017, which offered him the opportunity to testify at another hearing.  The letter indicated that if there was no response received, the Board would assume that the Veteran did not want another hearing and proceed accordingly.  The Veteran did not respond to this letter, as such, the Board will proceed with appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a heart disability, entitlement to an evaluation greater than 10 percent for bilateral hearing loss prior to October 25, 2016, and entitlement to an evaluation greater than 50 percent since October 25, 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire period of the appeal, the Veteran's anxiety disorder has been productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however it does not rise to the level of occupational and social impairment with reduced reliability and productivity. 

2. Effective October 25, 2016, a bilateral hearing loss disability has been manifested by, at worst, Level IX, in the left ear, and Level VIII, in the right ear.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for an anxiety disorder have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for an evaluation of 50 percent, but not higher, for a bilateral hearing loss disability have been met, effective October 25, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006); see also Pelegrini v. Principi, 18 Vet App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The duty to notify in this case was satisfied by letters sent to the Veteran in August 2008 and August 2012, informing him of the type and nature of evidence needed to substantiate his claim.  The appeal was last adjudicated in May 2015, when the AOJ issued an SSOC.
With respect to the Veteran's claim for an increased rating for his anxiety disorder, the claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from the absence of VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the issue of entitlement to an increased rating for an anxiety disorder is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  VA medical records and private medical records have been associated with the claims file.  In December 2008, the Veteran was sent a letter informing him that a fire had destroyed records at the National Archives and Records Administration, and that his service treatment records might have been destroyed.  The letter requested the Veteran to provide information, so that a thorough search could be conducted for his records.  The Veteran did not provide a response to that request.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, VA has fulfilled its duty to assist in this regard.

In addition, VA has afforded the Veteran multiple medical examinations relating to his claim.  Specifically, VA examinations were conducted in July 2010, November 2013,  and October 2016.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of his disabilities based on findings and medical principles.  The most recent October 2016 audiology examination was conducted by a state-licensed audiologist without the use of hearing aids, and included both a controlled speech discrimination test using the Maryland CNC world list, and a pure tone audiometry test, in accordance with VA regulations pertaining to the evaluation of hearing impairment.  See 38 C.F.R. § 4.85.  The VA examiner also specifically requested the Veteran to identify the effects his service-connected bilateral hearing loss disability has on his occupational functioning and activities of daily living.  See generally Martinak v. Nicholson, 21 Vet. App. 447 (2007); 38 C.F.R. § 4.10.  As reflected below, the Veteran has supplemented the record with his own lay descriptions of functional impairments.

The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of the disability.  In the May 2016 Form 9, the Veteran indicated that his anxiety disorder was worsening, however no other evidence was provided that indicated any worsening of the Veteran's disability.  Regardless, the Veteran submitted updated medical examinations from his psychiatrist in September 2016 and December 2016, which address the severity of his anxiety disorder.  As such, the Board finds that the examinations of record, considered collectively, are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Applicable Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arteriosclerosis (which includes coronary artery disease), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 
38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
38 U.S.C.A. § 1101.  With respect to the current appeals, this list includes coronary artery disease.  See 38 C.F.R. § 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).






Analysis

Anxiety Disorder

The Veteran is currently in receipt of a 30 percent rating for an anxiety disorder, to include PTSD, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent evaluation is assigned for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 
Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the Diagnostic Code to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

The Veteran contends that his anxiety disorder, previously claimed as PTSD, warrants a higher rating than the 30 percent he is currently assigned.  In a May 2008 VA examination, the Veteran was diagnosed with anxiety disorder, not otherwise specified, with PTSD symptoms.  The Veteran reported experiencing fearful thoughts about flying, having nightmares, a low mood, and exaggerated startled responses to loud noises.  The Veteran was alert and oriented to person, time, and place, and his memory and judgment were unimpaired.  His speech was normal, and this thought content was clear.  He also did not report any homicidal or suicidal thoughts, intentions, or plans.  In a subsequent August 2008 letter from the Veteran's private physician, Dr. H., the physician noted that the Veteran's anxiety attacks had increased and were occurring about two times a week.  In a February 2010 letter, Dr. S., the Veteran's private physician, indicated that the Veteran had recently undergone coronary bypass grafts, which he believed exacerbated his anxiety.  Dr. S. noted that the Veteran was having nightmares and seemed to be more anxious than usual.

In a July 2010 VA examination, the examiner found that the Veteran continued to have a diagnosis of anxiety disorder, not otherwise specified, with PTSD symptoms, due to his report of re-experiencing, avoidance, and hyperarousal symptoms related to his combat experiences.  The Veteran also reported having unwanted or intrusive thoughts, upsetting dreams or nightmares, avoidance of specific activities, places, or people, sleep difficulties, hypervigilance, and an exaggerated startled response.  The Veteran also reported minor problems with his memory.  The Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The examiner also noted that the Veteran generally functioned satisfactorily with regards to routine behavior, self-care, and social interactions, but struggled with chronic sleep impairment, being on "edge," and frequent or disturbing nightmares.

During the examination, the Veteran's thoughts were logical, with no evidence of hallucinations or delusions.  His speech was normal, and his mood was fair.  His affect was restricted, but he denied any current homicidal or suicidal ideation.  The Veteran was also oriented with regards to place and date, and his judgement was good.  

Overall, the examiner found that there didn't seem to be any major impairment in functioning, and that the Veteran had no remissions in his psychiatric symptoms since his last examination.  The Veteran's prognosis for improvement of symptoms was considered good.

In May 2011, the Veteran submitted an evaluation completed by A.F., his counselor and licensed social worker.  The counselor noted that the Veteran had been attending individual therapy sessions since November 2010, due to complaints of anxiety, reduced concentration, flashbacks, frustration, hopelessness, hypervigilance, insomnia, isolation, memory deficits, startled reflexes, flashbacks, and intrusive thoughts.  The counselor also noted that the Veteran had difficulty falling or staying asleep, had a diminished interest in significant activities, had depressive symptoms, and had a general state of anxiety.  The counselor also remarked that it was surprising that the Veteran was able to maintain employment due to the severity of his symptoms, but this may be attributed to the fact that the Veteran used his work as a coping mechanism in dealing with his memories from service.  In addition to maintaining employment, the counselor also remarked that the Veteran was able to maintain family relationships, despite reporting changes in his functioning following his separation from service.  However, the Veteran's wife did report that the Veteran was often emotionally unresponsive to her and the family.

In a March 2012 statement, the Veteran reported that his anxiety and PTSD were directly related to his service.  He also reported that he had continuous difficulty with "daily operations," and that his blood pressure was elevated as a result of continuous intrusive thoughts.  As a result of his service, the Veteran reported having difficulties with dealing with people, and feeling the need to remain isolated.

In a November 2013 VA examination, the examiner continued to diagnose the Veteran with anxiety disorder, not otherwise specified.  The examiner found that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by medication.  The examiner noted that the Veteran had anxiety and chronic sleep impairment, and that he believed his symptoms were worsening because he had been experiencing an increase in frequency of distressing dreams and more issues with his sleep.  The examiner also noted that the Veteran had good relationships with his family and friends, and continued to participate in different hobbies and activities. 

In September 2016, the Veteran submitted an examination completed by his private physician.  The examiner diagnosed the Veteran with PTSD, and found that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by medication.  The examiner noted that the Veteran had symptoms of difficulty falling or staying asleep, irritability or outbursts of anger, and exaggerated startled responses.  The examiner also noted that the Veteran had anxiety and impaired impulse control, in addition to chronic sleep impairment.

In December 2016, the Veteran submitted a separate examination completed by the same private physician.  The physician continued to diagnose the Veteran with PTSD, but found that the Veteran's level of occupational or social impairment was best summarized as a mental condition which had been formally diagnosed, but with symptoms which were not severe enough to either interfere with occupational or social functioning, or to require continuous medication.  The physician noted that the Veteran continued to have anxiety and chronic sleep impairment, but that his symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

After reviewing the evidence of record, the Board finds that an evaluation of 30 percent is appropriate for the Veteran's service-connected anxiety disorder, previously claimed as PTSD, for the entire appeal period.  The Veteran is not entitled to a disability rating in excess of 30 percent because the rating currently assigned accurately reflects the severity of his disorder.  The evidence reflects that the Veteran's anxiety symptoms are productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as anxiety, chronic sleep impairment, and mild memory loss.

An evaluation of 50 percent is unwarranted because the evidence does not support a finding of occupational and social impairment with reduced reliability and productivity.  In short, the criteria for a 50 percent rating are not met in this case.  In all of the examinations of record, the examiners concluded that the Veteran's level of occupational and social impairment did not rise to a level that would have resulted in reduced reliability and productivity.  In fact, the November 2013, September 2016, and December 2016 examinations all find that the Veteran's symptoms more closely approximate a rating less than 30 percent.

During all of the examinations, the Veteran exhibited normal speech and did not exhibit any flattened affect, difficulty understanding complex commands, impaired judgment, or impaired abstract thinking.  The Veteran has also maintained consistent relationships with his family and friends, as was noted in the November 2013 VA examination.  Although the Veteran's wife reported that he was emotionally unavailable, in the Veteran's May 2011 evaluation submitted by his counselor, the counselor remarked that the Veteran was able to maintain family relationships, and the November 2013 VA examination noted that the Veteran had good relationships with his family and friends.  The May 2011 evaluation also noted that the Veteran was able to maintain his employment despite the severity of his symptoms.  While the Veteran did report in a March 2012 statement that he had difficulty with "daily operations," and felt the need to remain isolated, the more recent November 2013 VA examination reveals that the Veteran continues to participate in activities and hobbies, including activities that involve socializing with others.  

Furthermore, the symptoms that the Veteran does report are directly contemplated by the rating criteria for an evaluation of 30 percent.  The examinations and lay evidence of record show that the Veteran has had mild memory loss, and chronic sleep impairment which are symptoms listed in the rating criteria.  While the Veteran's physician did submit a letter in August 2008, indicating that the Veteran's weekly anxiety attacks had increased, the rating criteria for a 30 percent rating contemplates anxiety and panic attacks occurring at least once a week.  More importantly, more recent examinations, such as the November 2013, September 2016, and December 2016 examinations, do not find that the Veteran's symptoms, including his anxiety attacks, rise to the level of occupational or social impairment resulting in reduced reliability or productivity.  

Thus, the Veteran's VA and private examination reports, as well as his lay statements, indicate some level of occupational and social impairment but do not rise to a level that would result in reduced reliability and productivity. The evidence, as noted above, shows that the Veteran is able to perform the activities of daily living, had a steady employment history, maintained consistent relationships with his family, and exhibits normal speech, judgment, and thinking.  In sum, the Veteran's disability picture is not one of occupational and social impairment with reduced reliability and productivity, as illustrated by the criteria for an evaluation of 50 percent.

In so holding, the Board has considered the descriptions of symptomatology and impairment by the Veteran, and finds that a disability rating of 30 percent accurately captures these symptoms.  To the extent that such statements tend to support a 50 percent schedular rating, the Board finds that the preponderance of the lay and medical evidence weighs against a higher rating. The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the November 2013, September 2016, and November 2016 VA examinations to have significant probative value because they are based on clinical examinations and a thorough review of the Veteran's medical history.  With respect to findings pertaining to the extent of impairment in thought process, judgment, speech, etc., the Board places greater probative weight on the findings of VA examiners who have greater expertise and training than the Veteran in evaluating psychiatric disorders.  There is no further reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization, so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected anxiety disorder.  The rating criteria for evaluating a psychiatric disability provides samples which support a particular rating but allows for consideration of all aspects of disability which affect social and occupational impairment.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned 30 percent rating.  The Board has also considered whether a higher rating still, is warranted based upon the frequency, duration and severity of symptoms, but the criteria for a 50 percent rating are not met.  Furthermore, the evidence of record shows that the Veteran consistently maintained his employment and was never hospitalized for his anxiety disorder.  Thus, the Board finds that the assigned schedular evaluation is adequate. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.

Hearing Loss

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral hearing loss range from noncompensable to 100 percent, based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).
Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on pure tone threshold testing.  An exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the pure tone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

In a September 2012 lay statement, the Veteran reported that his hearing had deteriorated so badly that he could hardly hear in his right ear.  He reported that his hearing aid only magnified all of the noise in a room filled with people, which caused him to have to turn his hearing aids off.  The Veteran's spouse also reported that his hearing loss affected their relationship since she constantly had to repeat everything.  She also reported that the Veteran often misunderstood what she was saying, and that it was difficult to have conversations over the telephone.

A September 2012 VA examination revealed the following pure tone thresholds (in decibels):




HERTZ


1000
2000
3000
4000
RIGHT
45
60
80
110
LEFT
45
60
75
75

Speech audiometry revealed speech recognition ability of 84 percent in both ears, using the Maryland CNC word list.  The audiologist found that the Veteran had sensorineural hearing loss bilaterally.  The Veteran also indicated that he had difficulties with understanding what others are saying, and that he had to check to see if he had been called for appointments or while waiting, because he is unable to hear.  He reported that it was impossible to hear while on the phone, and that his wife has to constantly repeat herself, although he still misunderstands what she is saying.

The September 2012 rating decision continued the 10 percent rating for service-connected bilateral hearing loss.  According to the Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination was found to be Roman numeral III, for the right ear.  This was derived by intersecting the percent of speech discrimination row (84 percent, in this case) with the pure tone threshold average column (74, in this case).  For the left ear, the designation was also Roman numeral III, derived by intersecting the percent of speech discrimination row (84 percent, in this case) with the pure tone threshold average column (64, in this case).  Since both ears had the same numeric designation, either ear could have been used as the poorer ear.  A 0 percent evaluation was derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row III, the better ear, with column III, with the poorer ear.  These results do not show an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86.  Although the results from the September 2012 VA examination indicated that the Veteran should have been awarded a noncompensable rating, the AOJ noted that the 10 percent rating would be continued as sustained improvement had not been definitively established.

A November 2013 VA examination revealed the following pure tone thresholds (in decibels):




HERTZ


1000
2000
3000
4000
RIGHT
45
60
65
70
LEFT
50
60
60
95

Speech audiometry revealed speech recognition ability of 76 percent in the right ear, and 72 percent in the left ear, using the Maryland CNC word list.  The audiologist indicated there was good test reliability.  The Veteran had abnormal acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes, in both ears.  The audiologist found that the Veteran had sensorineural hearing loss bilaterally, which impacted the Veteran's ability to work, and affected his ability to understand people or have conversations over the phone.

The December 2013 rating decision continued the 10 percent rating for service-connected bilateral hearing loss.  According to Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination was found to be Roman numeral IV, for the right ear.  This was derived by intersecting the percent of speech discrimination row (76 percent, in this case) with the pure tone threshold average column (61, in this case).  For the left ear, the designation was Roman numeral V, derived by intersecting the percent of speech discrimination row (72 percent, in this case) with the pure tone threshold average column (63, in this case).  The poorer ear in this case was the left ear.  A 10 percent evaluation was derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row IV, the better ear, with column V, the poorer ear.  These results do not show an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86.

In January 2014, the Veteran submitted a lay statement indicating that his hearing had declined drastically, which had affected his daily life.  The Veteran indicated that he had to wear hearing aids in both ears, and that he could not have a conversation with anyone because he had to constantly ask them to repeat themselves.  The Veteran also stated that he disagreed with the standard of testing because he felt that it did not accurately depict his current hearing loss.  He requested a more in depth test to accurately depict his disability.  In a subsequent May 2014 statement, the Veteran indicated that his hearing was gone, and that his hearing aids distorted everything heard.  The Veteran also reiterated that he could not understand anything that was said over the phone.  In his May 2016 Form 9, the Veteran stated that he was totally deaf, prior to receiving his hearing aids, and that he still couldn't hear well or understand what others were saying.

An October 2016 VA examination revealed the following pure tone thresholds (in decibels):




HERTZ


1000
2000
3000
4000
RIGHT
55
60
70
70
LEFT
55
65
70
85
Speech audiometry revealed speech recognition ability of 48 percent in the right ear, and 40 percent in the left ear, using the Maryland CNC word list.  The audiologist indicated there was good test reliability.  The Veteran had abnormal acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes in both ears.  The audiologist found that the Veteran had sensorineural hearing loss bilaterally, which impacted the Veteran's ability to work, and affected his ability to understand and communicate with others, including over the telephone.  The examiner noted that there was no change to the diagnosis of bilateral hearing loss, and that the condition was currently active.

A rating decision was not issued since the most recent examination, however based upon the results, the Veteran would be entitled to a 50 percent rating for service-connected bilateral hearing loss.  According to Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination was found to be Roman numeral VIII, for the right ear.  This was derived by intersecting the percent of speech discrimination row (48 percent, in this case) with the pure tone threshold average column (64, in this case).  For the left ear, the designation was Roman numeral IX, derived by intersecting the percent of speech discrimination row (40 percent, in this case) with the pure tone threshold average column (69, in this case).  The poorer ear in this case was the left ear.  A 50 percent evaluation was derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row VIII, the better ear, with column IX, the poorer ear.  These results do not show an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86.

After reviewing the evidence of record, the Board finds that the Veteran is entitled to an evaluation of 50 percent for bilateral hearing loss from October 25, 2016, the date of the most recent audiology examination.  Audiology examinations prior to October 2016 revealed results which did not meet the criteria for an evaluation greater than 10 percent.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  However, the Veteran has submitted numerous statements prior to October 2016, which indicate an overall worsening of hearing which prompted an additional examination in October 2016.  VA clinical records from August 2015 also indicate that the Veteran underwent an audiology exam, however the complete set of records has not been associated with the file. Thus, the Board has insufficient evidence to determine whether it is factually ascertainable that the Veteran's hearing loss worsened to the 50 percent level prior to the October 2016 examination.  As such, the Board defers any final consideration of the case pending additional development, which includes obtaining VA clinical records.

The Board must also give consideration to whether the assigned schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of  "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In so doing, the Board must consider whether the combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  As such, the Board defers extraschedular consideration pending additional development of the hearing loss claim.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder, previously claimed as PTSD, is denied.

Entitlement to an evaluation of 50 percent is granted for bilateral hearing loss, effective October 25, 2016.







REMAND

Heart Disability

The Veteran contends that his heart disability is secondary to his service-connected anxiety disorder.  His clinical records, as well as an October 2009 letter from his physician and a July 2010 VA examination, show that he was diagnosed with and currently has coronary artery disease.  As noted earlier, the Veteran was granted service connection for an anxiety disorder, so he has fulfilled the requirement for having a service-connected disability.  However, further development is needed to determine whether there is a nexus between his coronary artery disease and his service-connected anxiety disorder.

In August 2008, the Veteran's private physician, Dr. M., submitted a letter indicating that the Veteran had coronary artery disease, status post stent replacement, and that his anxiety attacks had increased, and now occurred about two times a week.  In a subsequent October 2009 letter, the Veteran's physician, Dr. P., submitted a letter indicating that the Veteran's coronary artery disease could have been exacerbated or worsened by his chronic anxiety disorder.  Another physician, Dr. S., indicated in a February 2010 letter, that the Veteran's recent coronary artery bypass graft could have exacerbated his anxiety since the Veteran was having nightmares and seemed more anxious than usual.  These opinions are speculative, and do not provide sufficient support of a nexus between the Veteran's coronary artery disease and his service-connected anxiety disorder.  The letter from Dr. P only indicates that coronary artery disease "could have" been associated with the Veteran's chronic anxiety disorder.  Furthermore, the opinion from Dr. S. indicates the reverse, that coronary artery disease may have exacerbated the Veteran's anxiety disorder, but does not provide information regarding the effect that the service-connected anxiety disorder had on the Veteran's heart disability.

Similarly, the July 2010 VA examination is also insufficient.  The VA examiner opined that it was less likely than not that the Veteran's coronary artery disease was related to his anxiety disorder.  In support of the opinion, the examiner explained that PTSD was not a recognized cause of coronary artery disease, and that there was no credible evidence in the medical literature linking anxiety to coronary artery disease.  However, the Veteran later submitted numerous medical articles in support of his claim, including an article from the VA National Center for PTSD, which noted that there was evidence linking anxiety to cardiovascular morbidity and mortality, although the mechanisms are unknown.  Thus, because the examiner's rationale is called into question by the medical literature submitted by the Veteran, which finds a relationship between PTSD and cardiovascular diseases, an addendum opinion is needed which adequately addresses this medical literature.   

Bilateral Hearing Loss

As noted above, in August 2015, the Veteran underwent an audiological evaluation at the Daytona Beach Outpatient Center.  The audiogram results were not included in the VA clinical record.  The record only indicated that the word recognition score was 56 percent for the left ear, and 48 percent for the right ear.  No information was provided regarding the type of word list used for the word recognition evaluation.  There was also no information providing regarding the pure tone thresholds for each ear measured at different frequencies. There are specific criteria for rating a bilateral hearing loss disability.  Those criteria provide that an examination for hearing impairment "must include a controlled speech discrimination test (Maryland CNC)."  38 C.F.R. § 4.85(a) (2016). 

The United States Court of Appeals for Veterans Claims (the Court) has given specific guidance to VA in this situation.  If it is not clear from the examination report whether the Maryland CNC word list was used, the answer to this question cannot otherwise be determined, and the report is relevant to the disposition of the claim, the report must be returned for clarification.  Savage v. Shinseki, 24 Vet. App. 259 (2012) (citing 38 C.F.R. §§ 4.2, 19.9(a)).  Consequently, a remand is required to determine whether the Daytona Beach Outpatient Center used the Maryland CNC word list to obtain the speech recognition scores.  
   
The record also indicated that the audiogram from the evaluation was available under a separate folder which had not been associated with the record.  Given that the Veteran had asserted that his hearing worsened prior to the October 25, 2016 VA examination, the August 2015 clinical records are relevant to determining the severity of the Veteran's hearing loss disability.  Thus, a remand is also necessary to obtain those records.

Furthermore, during the August 2015 audiological evaluation, the Veteran also reported that he felt an imbalance which may have been caused by his inner ears.  As this symptom is not contemplated by the rating criteria for bilateral hearing loss, and may reflect a separate hearing disability, a remand is necessary to determine whether the Veteran has a separate hearing disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file, the complete record of the Veteran's August 13, 2015 audiology evaluation at the Daytona Beach Outpatient Center, including the audiogram results.  Any outstanding VA treatment records should also be associated with claims file.

2. Request an addendum opinion from the audiologist who performed the August 2015 audiology evaluation.  Specifically, the audiologist should state whether the speech recognition scores for the August 2015 audiological evaluation were determined using the Maryland CNC list or another list.  The audiologist should also specify whether the imbalance noted in the August 2015 record is indicative of a separate hearing loss disability, and if it is indicative of a separate hearing loss disability, whether further examination is necessary to determine the nature and etiology of such a disability.  If the audiologist determines a separate examination is needed, the Veteran should be scheduled for a separate audiology evaluation which specifically addresses the Veteran's symptom of imbalance, and any other related symptoms.  If the audiologist who performed the August 2015 evaluation is unavailable, this should be noted in the record, and a separate audiologist should be contacted to provide the addendum opinion.  If the information requested above cannot be obtained, such should be noted in the record.

3. Then, obtain an addendum opinion which addresses the etiology of the Veteran's heart disability.  Specifically, the examiner should address the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disability, claimed as coronary artery disease, is caused by, proximately due to, or the result of service or service-connected disabilities, including a service-connected anxiety disorder.  In formulating this opinion, the examiner should also address the medical literature submitted by the Veteran, including the article from the VA National Center for PTSD.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disability, claimed as coronary artery disease, was aggravated beyond the normal progress of the disease by his service-connected disabilities, including his service-connected anxiety disorder.    

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability, as contrasted to a temporary worsening of symptoms.
The examiner must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Thereafter, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


